Citation Nr: 1138142	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-35 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Witness




ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to May 1974.  He died in March 2002.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board previously referred the case for a medical expert opinion from an internal medicine physician with the Veteran's Health Administration (VHA).  That opinion was reviewed and is of record.


FINDING OF FACT

The Veteran died in March 2002 of liver failure due to hepatitis C which was acquired during active duty service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran died in March 2002.  Appellant contends that the Veteran died as a result of liver failure caused by hepatitis C that was the result of viral hepatitis that the Veteran acquired during active duty service.

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disorder that was incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's death certificate reveals that the Veteran died in March 2002 of liver failure, due to or as a consequence of hepatitis C.  

As noted above, the Veteran served on active duty from June 1971 to May 1974.  In August 1973, the Veteran was diagnosed with viral hepatitis.  A subsequent medical report from September 1973, noted that the Veteran was asymptomatic, that his hepatitis was resolving, and that his liver function studies should be monitored until they returned to normal.  There is no other mention of hepatitis in the Veteran's service treatment records.  

The record indicates that the Veteran had symptoms of hepatitis after service.  In August 2001 a laboratory report indicated that the Veteran tested positive for Hepatitis C.  In March 2002 the Veteran died from liver failure due to hepatitis C.  

The appellant and the Veteran's sister testified at a November 2010 Travel Board hearing that the Veteran had experienced symptoms of hepatitis C many times over the years.  It was also noted at the hearing that symptomatology associated with hepatitis C can lay dormant for many years.  

The Board sent the appellant's claim to a VHA internal medicine specialist to get an expert opinion with regard to whether it was at least as likely as not (at least 50 percent likely) that the viral hepatitis that was documented during the Veteran's service represented the onset of hepatitis C that led to the liver failure that caused the Veteran's death.  Alternatively, the expert was asked to determine whether the viral hepatitis infection that was diagnosed in service otherwise caused the Veteran to later develop the hepatitis C that caused the Veteran's death from liver failure.  In a September 2011 response, the VHA specialist, following a thorough review of the Veteran's medical records, opined that it was at least as likely as not that the viral hepatitis that was documented during the Veteran's service represented the onset of Hepatitis C.

As there was evidence that the Veteran had an in-service incurrence of hepatitis, a current diagnosis of hepatitis C at the time of his death and a nexus opinion linking the Veteran's in-service viral hepatitis with his hepatitis C, the Board finds that the Veteran's hepatitis C is service connected. 

The Board acknowledges that the VHA expert further opined that there was no evidence providing an etiological connection between the Veteran's Hepatitis C or liver disease to the Veteran's military service; however, as noted above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In this instance the evidence shows that the Veteran had viral hepatitis that was incurred in service and a positive opinion from a VHA expert stating that the viral hepatitis suffered in service was the onset of Hepatitis C.  As the Veteran died of liver failure that was due to Hepatitis C that had its incurrence in service, the Board finds that service connection for cause of death is warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Upon consideration of the above, to include the September 2011 positive nexus opinion by the VHA internal medicine specialist relating the Veteran's service incurred viral hepatitis with Hepatitis C, a contributing factor to the Veteran's liver failure which caused the Veteran's untimely death.  As such, service connection for the cause of his death is warranted.  Therefore, the Board finds that a preponderance of the evidence is in favor of the Veteran's claim of service connection for cause of death.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Due to the favorable outcome of the appellant's claim, a discussion of the duties to notify and assist is unnecessary.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
N. L. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


